129 Nev., Advance Opinion (03
        IN THE SUPREME COURT OF THE STATE OF NEVADA


VANGUARD PIPING SYSTEMS, INC.,                      No. 61747
N/K/A VG PIPE, LLC; VIEGA, LLC;
INDUSTRIES, INC.; AND VIEGA, INC.,
Petitioners,
vs.
THE EIGHTH JUDICIAL DISTRICT                                    F13)
COURT OF THE STATE OF NEVADA,
IN AND FOR THE COUNTY OF
                                                       SEP 19- ZU13
CLARK; AND THE HONORABLE
SUSAN JOHNSON, DISTRICT JUDGE,
Respondents,
and
AVENTINE-TRAMONTI
HOMEOWNERS ASSOCIATION, A
NEVADA NONPROFIT
CORPORATION,
Real Party in Interest.



            Original petition for a writ of mandamus or prohibition
challenging a district court order compelling disclosure of insurance
policies.
            Petition denied.

Lincoln, Gustafson & Cercos and Nicholas B. Salerno, Las Vegas; Carroll,
Burdick & McDonough, LLP, and Alexander P. Imberg, San Francisco,
California,
for Petitioners.

Canepa Riedy & Rubino and Scott K. Canepa, Terry W. Riedy, and Bryan
T. Abele, Las Vegas; Carraway & Associates and James D. Carraway, Las
Vegas; Kemp, Jones & Coulthard, LLP, and J. Randall Jones, Las Vegas;
Lynch, Hopper & Salzano, LLP, and Francis Lynch, II, Las Vegas;
Maddox, Isaacson & Cisnernos and Robert C. Maddox, Las Vegas,
for Real Party in Interest.



BEFORE THE COURT EN BANC. 1

                                 OPINION

By the Court, HARDESTY, J.:
            NRCP 16.1(a)(1)(D) requires a party in litigation to produce
for the opposing party any agreement where an insurance company may
be required to pay all or part of any judgment entered in the action. Here,
petitioners, defendants in the action below, disclosed certain insurance
policies, which they contend are more than sufficient to satisfy any
judgment that may be entered against them. Thus, they assert that
disclosure of any other primary or any secondary insurance policies is
unnecessary unless the previously disclosed policies are exhausted. The
district court ordered the petitioners to produce all previously undisclosed
policies, and this writ petition followed. In it, we are asked to determine
whether NRCP 16.1(a)(1)(D) compels disclosure of all insurance
agreements, regardless of whether the policy limits exceed the amount of
potential liability or whether the policies provide secondary coverage. We
conclude that it does because the plain language of NRCP 16.1(a)(1)(D)
requires disclosure of any insurance agreement that may be liable to pay a
portion of a judgment. Therefore, we deny the petition.


      'The Honorable Ron D. Parraguirre, Justice, did not participate in
the decision of this matter.



                                     2
                                   FACTS
            In the district court, real party in interest Aventine-Tramonti
Homeowners Association filed construction defect actions against
petitioners Vanguard Piping Systems, Inc.; Viega, LLC; Industries, Inc.;
and Viega, Inc. (collectively, Vanguard), and Vanguard's German parent
companies Viega GmbH and Viega International GmbH. In June 2012,
this court entered a stay of the district court proceedings as to the German
parent companies, which, to date, has not been lifted. The stay order did
not stay or otherwise limit any pending proceedings against Vanguard.
            During discovery in the present case, Vanguard disclosed
some of its primary insurance agreements to Aventine-Tramonti, pursuant
to NRCP 16.1(a)(1)(D). Aventine-Tramonti subsequently learned that
additional undisclosed policies covering Vanguard may have been
purchased by the German parent companies and sought the disclosure of
any such agreements. The special master ordered Vanguard to disclose
these agreements after it initially refused to do so.
            Vanguard objected to the special master's order and sought
relief from the district court on the grounds that producing the insurance
agreements would violate the stay of proceedings against the German
parent companies and that it had already complied with NRCP
16.1(a)(1)(D)'s requirements by disclosing its primary insurance
agreements that were sufficient to cover any judgment against it. The
district court affirmed the special master's order, finding that NRCP
16.1(a)(1)(D) requires disclosure of any insurance agreement that may be
used to satisfy a judgment. This writ petition followed.




                                       3
                                DISCUSSION
            Vanguard petitions this court for a writ of mandamus or
prohibition. 2 "A writ of mandamus is available to compel the performance
of an act that the law requires as a duty resulting from an office, trust, or
station or to control an arbitrary or capricious exercise of discretion."   Int'l
Game Tech. v. Second Judicial Dist. Court, 124 Nev. 193, 197, 179 P.3d
556, 558 (2008) (footnote omitted); see also NRS 34.160. Because writ
relief is an extraordinary remedy, this court "will exercise [its] discretion
to consider such a petition only when there is no 'plain, speedy and
adequate remedy in the ordinary course of law."            Cheung v. Eighth
Judicial Dist. Court, 121 Nev. 867, 869, 124 P.3d 550, 552 (2005) (quoting
NRS 34.170; NRS 34.330). The right to an appeal is generally an
adequate remedy in the ordinary course of law.        Pan v. Eighth Judicial
Dist. Court, 120 Nev. 222, 224, 88 P.3d 840, 841 (2004). Thus, this court
typically will not exercise its discretion to review a pretrial discovery order
unless the order could result in irreparable prejudice, such as when the
order is a blanket discovery order or an order requiring disclosure of
privileged information. Valley Health Sys. v. Eighth Judicial Dist. Court,
127 Nev. „ 252 P.3d 676, 678-79 (2011).
            Although Vanguard concedes that the insurance agreements
at issue are not privileged, it argues that the production of those



      2 Even if petitioners' arguments were meritorious, a writ of
prohibition would not be an appropriate remedy as petitioners have not
alleged that the district court lacked jurisdiction to enter the order at
issue. See NRS 34.320 (explaining that a writ of prohibition is available to
arrest district court proceedings when the court acts without or in excess
of its jurisdiction).



                                       4
agreements would violate the stay entered by this court in regard to the
German parent companies. The referenced stay temporarily halted the
district court proceedings as to the German parent companies only.       See
Viega GmbH v. Eighth Judicial Dist. Court (La Paloma Homeowners'
Ass'n), Docket No. 60015 (Order Granting Motions for Stay, June 13,
2012). It did not stay production of documents relevant to the proceedings
against Vanguard. Thus, even if the insurance policies were purchased
by, and are in the possession of, the German parent companies, we reject
the conclusion that disclosure of those agreements violates the stay of
proceedings against the German parent companies. The question that
remains is whether the order requiring Vanguard to produce the policies
nevertheless would result in irreparable prejudice warranting writ relief.
            Vanguard argues that it should not be required to disclose
these agreements because Aventine-Tramonti's counsel seeks their
disclosure for an improper purpose,        i.e., to use in other pending
construction defect litigation against Vanguard. But there is nothing in
the record indicating that these insurance agreements will later be used
for an improper purpose, and there is no prohibition against the use of
discovery in later, unrelated litigation provided that discovery is relevant
to the current litigation. See Dove v. Atl. Capital Corp., 963 F.2d 15, 19
(2d Cir. 1992) ("[W]here the discovery sought is relevant[,] . . . the mere
fact that it may be used in other litigation does not mandate a protective
order."); Duling v. Gristede's Operating Corp., 266 F.R.D. 66, 75-76
(S.D.N.Y. 2010) (holding that "it is well established that the Federal Rules
of Civil Procedure [] create no automatic prohibition against using
discovery obtained in one litigation in another litigation"). Here, whether
the special master's order requires disclosure of irrelevant information



                                      5
depends upon whether NRCP 16.1(a)(1)(D) requires disclosure of
additional insurance agreements when a party has already disclosed proof
of insurance coverage in excess of the claimed damages. Thus, we exercise
our discretion to consider this writ petition.
NRCP 16.1(a)(1)(D) requires disclosure of the additional insurance
agreements
            Nevada's Rules of Civil Procedure are subject to the same
rules of interpretation as statutes.    Webb v. Clark Cnty. Sch. Dist.,   125
Nev. 611, 618, 218 P.3d 1239, 1244 (2009). "Statutory interpretation is a
question of law that we review de novo."           Consipio Holding, BV v.
Carl berg, 128 Nev. „ 282 P.3d 751, 756 (2012). If a statute is clear
and unambiguous, we give effect to the plain meaning of the words,
without resort to the rules of construction. Id.
            NRCP 16.1(a)(1)(D) states that the parties "must" disclose
             any insurance agreement under which any person
             carrying on an insurance business may be liable to
             satisfy part or all of a judgment which may be
             entered in the action or to indemnify or reimburse
             for payments made to satisfy the judgment and
             any disclaimer or limitation of coverage or
             reservation of rights under any such insurance
             agreement.
The plain language of NRCP 16.1(a)(1)(D) states that "any insurance
agreement" which "may be liable to satisfy part or all of a judgment" be
disclosed. (Emphasis added.) The rule does not mention agreements with
policy limits sufficient to satisfy a judgment, nor does it distinguish
between primary and secondary insurance policies. See Consipio Holding,
128 Nev. at , 282 P.3d at 756 (explaining that this court will give words
their ordinary meaning when a statute is clear and unambiguous). In
addition, NRCP 16.1(a)(1)(D) states that a party "must" disclose any



                                       6
insurance agreement. The use of the word "must" means that the rule's
requirements are mandatory. See Washoe Cnty. v. Otto, 128 Nev. „
282 P.3d 719, 725 (2012). Therefore, we conclude that the plain language
of NRCP 16.1(a)(1)(D) requires disclosure of any and all insurance
agreements that may be liable to pay a portion of a judgment regardless of
whether the party has already disclosed policies with limits that exceed
that party's potential liability. 3
              Our interpretation is consistent with the interpretation that
federal courts have given to FRCP 26(a)(1)(A)(iv), Nevada's federal
counterpart, which requires parties to disclose "any insurance agreement
under which an insurance business may be liable to satisfy all or part of a
possible judgment in the action or to indemnify or reimburse for payments
made to satisfy the judgment." Because of the similarity in the language,
federal cases interpreting FRCP 26(a)(1)(A)(iv) "are strong persuasive
authority." Exec. Mgmt. Ltd. v. Ticor Title Ins. Co.,   118 Nev. 46, 53, 38
P.3d 872, 876 (2002) (internal quotations omitted).
              Federal courts have broadly interpreted FRCP 26(a)(1)(A)(iv).
For example, some federal courts have interpreted this rule as requiring
disclosure of reinsurance agreements, which are even farther removed




       3 We
          decline to address Vanguard's argument that the district court
should have used its discretion to limit the insurance information requests
pursuant to NRCP 26(b)(2)(iii) as being unduly burdensome because
Vanguard did not present any evidence to the district court, or to this
court, demonstrating how disclosure of these policies would be
burdensome.



                                      7
from primary liability than a secondary insurance agreement. 4 See U.S.
Fire Ins. Co. v. Bunge N. Am., Inc., 244 F.R.D. 638, 641 (D. Kan. 2007).
These courts also maintain that the federal rule's language is mandatory.
See id. (applying FRCP 26(a)(1)(D) (2007), the predecessor to FRCP
26(a)(1)(A)(iv), and stating that the language "is absolute. . . and does not
require any showing of relevance"). Thus, federal courts reject efforts to
limit disclosure of insurance agreements to only those agreements that a
party deems to be relevant. See In re ML-Lee Acquisition Fund II, L.P.,
151 F.R.D. 37, 41 (D. Del. 1993) (discussing FRCP 26(b)(2) (1993), the
predecessor to FRCP 26(a)(1)(A)(iv), and summarily rejecting arguments
from certain defendants that additional insurance policies need not be
disclosed because those defendants had sufficient personal assets to
satisfy any judgment against them); Sierrapine v. Refiner Prods. Mfg.,
Inc., 275 F.R.D. 604, 613 (E.D. Cal. 2011) (requiring a defendant to locate
and disclose all insurance agreements that may be liable to pay a
judgment despite the defendant's argument that it had already disclosed
all of the insurance agreements it was "able to identify or locate, or [that
it] had knowledge of").
            We agree with the approach taken by the federal courts.
Vanguard is involved in several other pending cases. Permitting it to
determine which insurance agreements are relevant for disclosure
overlooks the fact that it is impossible to foresee all possible circumstances
in which the primary insurance policies will be subject to liability and
potentially exhausted by other judgments. Further, NRCP 16.1(a)(1)(D)

      4 "Reinsurance is purchased by insurance companies to insure their
liability under policies written to their insureds." N. River Ins. Co. v.
CIGNA Reinsurance Co., 52 F.3d 1194, 1199 (3d Cir. 1995).



                                      8
                      requires that more information be disclosed than FRCP 26(a)(1)(A)(iv).
                      Specifically, in addition to requiring disclosure of insurance agreements
                      and indemnification or reimbursement agreements, as required by FRCP
                      26(a)(1)(A)(iv), NRCP 16.1(a)(1)(D) also requires disclosure of disclaimers
                      and limitations of coverage. See NRCP 16.1 drafter's note (2004) (noting
                      that NRCP 16.1(a)(1)(D) "expands on the federal rule"). Therefore, we
                      conclude that NRCP 16.1(a)(1)(D) requires that any insurance agreement
                      which may be liable to pay a portion of the judgment must be disclosed.
                      Accordingly, we deny the writ petition.



                                                          Hardesty

                      We concur:


                                                     C.J.


                                                     J.
                        ibbons

                                 Lt-ct               J.
                         oug

                                                     J.
                       Che

                                                     J.
                       Saitta




   SUPREME COURT
            OF
        NEVADA
                                                            9
   (0) 1947A

M4111116M          NiTESMZEilVMMNMtMi LUMBEE                    --WUgt,41,